Let a certiorari issue as prayed for. And now, on the return of the writ at this term.
The proceedings in this case appeared to have been very irregular. It seemed to have commenced in Cabarrus County court by a writ in  case, and afterwards to have been amended by changing the writ (573) to debt; a verdict was returned for defendant in the county court and the plaintiff appealed to the Superior Court, where the declaration was in case, and the jury found that the defendant did assume, and assessed plaintiff's damages to six dollars and a half-cent and costs. Plaintiff then made an affidavit that when suit was commenced his demand was just for more than $60, as it was also when the suit was tried, but that he had failed to establish it from the unexpected production of a witness whom he could have discredited; and judgment was rendered pursuant to the finding, whereupon there was an appeal to this Court. The declaration was for work and labor done, and for a judgment for $14 obtained before a justice of the peace.